 Case 8:20-cv-00043-SB-ADS Document 192-26 Filed 05/14/21 Page 1 of 5 Page ID
                                  #:3930




Summary Judgment Ex. 45c
                        Storm Declaration
                                Exhibit C
        Case 8:20-cv-00043-SB-ADS Document 192-26 Filed 05/14/21 Page 2 of 5 Page ID
                                         #:3931

Schneider, Dani (CFPB)

From:                 Thera Storm
Sent:                 Thursday, March 11, 2021 12:34 PM
To:                   Schneider, Dani (CFPB)
Subject:              Fwd: Respond with PDF
Attachments:          storm_navient.pdf


CAUTION: This email originated from a non‐government domain. DO NOT click links or open attachments unless you recognize
and/or trust the sender. Contact Cybersecurity Incident Response Team (CSIRT) at 202‐435‐7200 or report a suspicious email.


Sent from my iPhone

Begin forwarded message:

        From: Thera Storm
        Date: January 13, 2016 at 10:11:57 AM PST
        To: ryan davin <rdavin@docuprepcenter.com>
        Subject: Re: Respond with PDF




        On Wed, Jan 13, 2016 at 10:04 AM, ryan davin <rdavin@docuprepcenter.com> wrote:

         Respond with PDF regarding interest rate




         Ryan Davin

         Student Loan Advisor

         Toll free: (877)231-7606 x 1061

         Direct Line: (949) 449-1469

         Fax: (949) -449-1104

         http://docuprepcenter.com




                                                                1
Case 8:20-cv-00043-SB-ADS Document 192-26 Filed 05/14/21 Page 3 of 5 Page ID
                                 #:3932
Case 8:20-cv-00043-SB-ADS Document 192-26 Filed 05/14/21 Page 4 of 5 Page ID
                                 #:3933
Case 8:20-cv-00043-SB-ADS Document 192-26 Filed 05/14/21 Page 5 of 5 Page ID
                                 #:3934
